                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

CRAIG CLARK GREEN,                             )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:    4:19-CV-44-TAV-CHS
                                               )
CHAD GRAHAM,                                   )
                                               )
              Defendant.                       )


                      MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner’s complaint for violation of civil rights filed pursuant to 42

U.S.C. § 1983. The matter is now before the Court for screening of the complaint pursuant

to the Prison Litigation Reform Act (“PLRA”).

I.     SCREENING STANDARD

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

create any constitutional rights; it creates a right of action for the vindication of

constitutional guarantees found elsewhere”).

       Under the PLRA, district courts must screen prisoner complaints and sua sponte

dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A);

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by
the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28

U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

to survive an initial review under the PLRA, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). However, allegations that give rise to a mere possibility that a

plaintiff might later establish undisclosed facts supporting recovery are not well-pled and

do not state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic

and conclusory recitations of the elements of a claim which are not supported by specific

facts are insufficient to state a plausible claim for relief. Iqbal, 556 U.S. at 681.

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff has filed the instant action against Chad Graham, the Mayor of Shelbyville,

Tennessee, regarding conditions he faced while housed at the Bedford County Jail from

March 9, 2019, until April 29, 2019 [Doc. 2 p. 3-4]. Plaintiff maintains that he was initially

housed in cell block A, where he was denied recreation time and could not see out of the

windows [Id.]. Plaintiff asserts that he complained about the conditions and was moved to




                                               2
cell block C, where conditions were worse [Id. at 4]. Specifically, he contends that there

was “no working air initially” in his cell block, that he was locked in an over-crowed cell

for up to 22 hours per day, that the cell block was “filthy and leaked water constantly,” and

that the fan provided to inmates blew dirt and dust around, causing health problems [Id.].

       Plaintiff states that he signed up for sick call and was given medication for his

breathing problems and antibiotics for what was believed to be a spider bite [Id.]. Plaintiff

maintains, however, that upon arrival at his current facility, the “spider bite” was

determined to be a staph infection that has since been treated [Id.].

III.   ANALYSIS

       Plaintiff sets forth no allegations against Mayor Chad Graham, the sole defendant

named in this case. A court may not impose liability under § 1983 based on a failure to act

and/or a theory of respondeat superior. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). Rather, “a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at

676. There are no allegations in Plaintiff’s complaint that would allow the Court to

plausibly infer that Defendant Graham violated Plaintiff’s constitutional rights.

Accordingly, Defendant Graham will be dismissed, and Plaintiff will be allowed fourteen

(14) days within which to amend his complaint to name the defendant(s) personally

involved in the alleged constitutional violations.




                                              3
IV.   CONCLUSION

      For the reasons set forth above:

      1.     Defendant Chad Graham is DISMISSED;

      2.     Plaintiff is ORDERED to amend this action within fourteen (14) days of the

             date of this order, identifying a defendant(s) personally involved in each

             constitutional violation alleged;

      3.     Plaintiff is NOTIFIED that if he fails to timely amend his complaint in

             accordance with this order, this action will be dismissed for failure to

             prosecute and to follow the orders of this Court; and

      4.     Plaintiff is ORDERED to immediately inform the Court of any address

             changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se

             party to promptly notify the Clerk and the other parties to the proceedings of

             any change in his or her address, to monitor the progress of the case, and to

             prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to

             provide a correct address to this Court within fourteen days of any change in

             address may result in the dismissal of this action.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            4
